Citation Nr: 1718789	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection plantar fasciitis bilaterally, to include as secondary to right ankle sprain and/or right foot avulsion fracture


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sico, Asociate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1997 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in July 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.

The issue was previously pending before the Board in November 2014. The Board remanded the Veterans claim in order that he could be scheduled for a hearing before a member of the Board.

In April 2015 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript is of record.


FINDING OF FACT

Bilateral plantar fasciitis is not shown to be causally or etiologically related to any disease, injury, or incident in service; nor is it proximately due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION
  
Legal Criteria and Analysis 

Since July 2001 the Veteran has been service connected with a right ankle sprain and avulsion fracture of the right 5th metatarsal base. The Veteran has argued that he has plantar fasciitis as a result of his service-connected ankle and foot disability. However, the Veteran's claim fails, because there is no competent evidence of record to suggest the plantar fasciitis is caused or aggravated by his service connected right ankle and foot disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Service connection may also be granted for any disability diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506   (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must be preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518.

A review of the Veteran's service treatment records is silent for treatment of or a diagnosis of plantar fasciitis. Even so, the Veteran has not asserted, and the evidence does not show, that plantar fasciitis is directly related to active service.

The Veteran's primary contention is that his plantar fasciitis was caused by or was aggravated by his service-connected right ankle disability.

In March 2011, the Veteran was afforded a VA examination. The examiner opined that the Veteran "...does not have any foot complaints. He is complaining about his ankle and he is getting orthotics for that...He has had absolutely no indication in the service records that ...[the examiner found]... that he had plantar fasciitis while he was in the military service." The examiner opined the Veteran's complaint of bilateral fasciitis was not caused by, or a result of, military service.

In June 2014 the Veteran was given a VA examination regarding his claimed bilateral plantar fasciitis. The examiner noted that the Veteran "...had a normal exam, normal x-rays, normal MRI [of the] right ankle and does not have any complaints related to his ankle. ...Per the records, the first complaint regarding his heels was October 2008, more than 7 years after discharge. His minor avulsion fracture right foot healed in 1999 without residuals. [There is no]... medical evidence to support a claim of secondary service connection. No evidence of a chronic on going condition associated with or aggravated by service or his service connected ankle condition." The examiner opined that the plantar fasciitis was less likely than not, to have been caused by, or aggravated by the right ankle disability. 

At the hearing in April 2015 before the undersigned, the Veteran testified that he 
started noticing pain in the arches of his feet in 2008 or 2009 while working as a machinist. He reported that he was eventually diagnosed with plantar fasciitis.

In January 2017 the Veteran was given another VA examination. The examiner opined that the Veteran's right foot avulsion fracture did not cause his bilateral fasciitis. 

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, the Veteran is not competent to directly link any current disability to service or service connected disability as medical expertise is required. In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran alone. See Davidson; Jandreau. 

The Board finds that the VA medical opinions are adequate to decide the claim because the examiners thoroughly reviewed and discussed the relevant evidence, and considered the contentions of the Veteran, in expressing their opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any contrary, competent evidence.

On this record, the Board finds that the Veteran's plantar fasciitis is not shown to be directly related to active service, and no competent evidence links a service connected disability to the onset or aggravation of plantar fasciitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for plantar fasciitis is denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinksi.


ORDER

Service connection for bilateral plantar fasciitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


